Citation Nr: 1818704	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-15 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to July 1945.  He died in January 1989.  The Appellant seeks to be recognized as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1. In an April 1994 decision, the Board denied the Appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.

2. Evidence received since the April 1994 Board decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the Appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.


CONCLUSIONS OF LAW

1. The April 1994 Board decision that denied the Appellant's claim seeking recognition as the Veteran's surviving spouse is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2. Evidence received since the April 1994 Board decision is new, but not material, and therefore, the Appellant's claim seeking recognition as the surviving spouse of the Veteran for purposes of DIC benefits is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Irrespective of any decision of the Agency of Original Jurisdiction to reopen the Appellant's appeal, the Board must first make the threshold preliminary determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board denied the Appellant's claim seeking recognition as the Veteran's surviving spouse in an April 1994 Board decision.  The Appellant did not appeal this Board decision to the Court of Appeals for Veterans Claims.  Accordingly, the April 1994 Board decision became final.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim in light of VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In the instant appeal, the Board denied the Appellant's claim seeking recognition as the Veteran's surviving spouse because the Appellant had not been married to the Veteran for one year or more prior to his death, either legally or by common law.

At the time of the April 1994 Board decision, evidence relevant to the Appellant's claim included a February 1988 marriage certificate, January 1989 death certificate, two hearing transcripts, and medical records.  The Appellant also submitted evidence including various lay statements from friends, copies of cancelled checks, tax records, and a quitclaim deed.  The Board decision also considered the possibility of a common-law marriage; however, common-law marriages were no longer recognized in Michigan after January 1, 1957.  Notably, the evidence of record at the time of the prior final Board decision denying the Appellant's claim clearly showed that that the Appellant and the Veteran had been married for less than one year prior to his death.

The pertinent evidence added to the record subsequent to the rating decision includes additional lay statements, VA 21-4170 Statement of Marital Relationship, and a DIC application.  

The Board finds that none of this evidence satisfies the definition of new and material evidence.

Although these new documents are new evidence, as they were not considered by the April 1994 decision, they do not constitute material evidence, as the records are cumulative of the evidence already in the record.  The new evidence submitted since the last final denial, including the lay statements from the Appellant and her friends and family, does not rescind the Board's prior determination that the Appellant was not married to the Veteran for one year or more at the time of his death.  Additionally, the new evidence does not indicate any pertinent new information or development that would tend to establish a previously unestablished fact.

While the Appellant has presented new evidence in her appeal, this new evidence, as explained, does not relate to unestablished facts necessary to substantiate her claim.  The Board finds, therefore, that there is no new evidence showing that the Appellant was the surviving spouse of the Veteran at the time of his death as required by VA regulations.  See 38 C.F.R. §3.50.

Accordingly, the Board finds that new evidence submitted since the last final denial of her claim is not material, and therefore, the petition to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of DIC benefits must be denied.


ORDER

As new and material evidence has not been received, reopening of the claim of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for DIC benefits is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


